DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a filing filed on September 5th, 2019.
Claim 14 is canceled. 
Claims 1-13 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the Federal Republic of Germany Patent Application No. DE10 2017 203 611.7, filed on March, 6th, 2017, the entire contents of which are incorporated herein by reference. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 5th, 2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 objected to because of the following informalities: 
 In line 5, “an elimination source” should be corrected to “an illumination source”.  
Appropriate correction is required.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (Paragraph [0011]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-3, 7, 8, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemler (US Pat. No 9494938) hereinafter Kemler (US Pub. No 9494938).

As per claim 1, Kemler teaches A method for requesting a first transportation vehicle, the method comprising: receiving a user input from an actuating device of a first user terminal (Kemler, see at least col 4, lines1-4 “The vehicle's computing device may receive from the centralized dispatching system location information generated by the user's client device.” and Figure 10, element 1002)
in response to the receipt of the user input, transmitting a wireless message (Kemler, see at least col 3, lines 52-54 “The request may be sent to a centralized dispatching system which selects or assigns a vehicle to the requesting user.”)
assigning the first transportation vehicle to the first user terminal in response to receiving the wireless message (Kemler, see at least col 3, lines 52-54 “The request may be sent to a centralized dispatching system which selects or assigns a vehicle to the requesting user.”)
assigning an item of first color information to the first user terminal and to the assigned first transportation vehicle (Kemler, see at least col 11, lines 3-5 “the unique signal may include a series of nonsensical letters (e.g. they do not form a word), a sequence of colors, a barcode, etc.”); 
	and emitting light by the first transportation vehicle and the first user terminal, the identical color of which [is] being defined based on the first color information (Kemler, see at least Figure 9 where it shows the unique single in both the display on the side of the vehicle and the element 604 on the computing device displaying the  same unique signal and col 11, lines 1-5 “This unique signal may include a unique string of text or alphanumeric characters or an image 

As per claim 2, Kemler teaches wherein the first transportation vehicle is chosen from a multiplicity of transportation vehicles which are logically linked to a server in advance (Kemler, see at least col 3, lines 52-54 “The request may be sent to a centralized dispatching system which selects or assigns a vehicle to the requesting user.”)

As per claim 3, Kemler teaches wherein the actuating device is an order button configured in hardware. (Examiner interprets a touch screen to be able to configure to read the input at a specific location therefore, it is configured in hardware. Kemler, see at least col 3, lines 51-54 “a user may use a client device, such as a mobile phone or wearable computing device or system (e.g., head-mounted, wrist, clip-on, etc.), to request a vehicle.”)

As per claim 7, Kemler teaches disclose wherein light is emitted by the first user terminal only in response to a predefined spatial relationship with respect to the transportation vehicle being achieved, or vice versa. (Kemler, see at least col 11, lines6-8 “the set of choices would be large enough so that the unique signal would not repeat for a given user.” and col 8, lines 54-57 “A further rule may also require that the signal actually be unique. For example, this may mean that it cannot already have been generated for another user or for the given user previously.”)

As per claim 10, the claim is directed towards a user terminal that has the functionality of claim 1. The cited portion of the references used in the rejection of claim 1 recites where the method is 

As per claims 12, the claim is directed towards a server that has the functionality of claim 1. The cited portion of the references used in the rejection of claim 1 recites where the method is implemented on assigning a vehicle to a user and confirming the color of the vehicle to the user terminal. Therefore; claim 12 are rejected under the same rationale used in the rejection of claim 1.

As per claim 13, the claim is directed towards a non-transitory computer program product containing executable instruction which when executed by an evaluation unit of a user terminal device causes the functionality of the method of claim 1 to be implemented. The cited portion of the references used in the rejection of claim 1 recites the use of one or more computers to perform the functionality thus requiring the computer program product recited in claim 13. Therefore; claim 13 is rejected under the same rationale used in the rejection of claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 4-5, and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kemler (US Pat. No 9494938), in view of Ho (U.S Pub. No. 20170090480).

As per claim 4, Kemler teaches arranging the determination of a position of the first user terminal (Kemler, see at least col 7, lines 51-54 “the client computing devices may also include components 228 and 238 for determining the position and orientation of client computing devices 220 and 230”);
Kemler specifically doesn’t disclose, and coding the determined first position in the wireless message to define a starting location for a journey with the first transportation vehicle.
However, Ho discloses and coding the determined first position in the wireless message to define a starting location for a journey with the first transportation vehicle (Ho, see at least Figure 9, [0120] “With reference to an example of FIG. 9, a driver of one of the HV vehicles of the pool has located a notification which instructs the driver to drive to a meeting location in order to receive guidance for the autonomous vehicle 101 (910). For example, the human driven vehicle can be in progress, or alternatively, on the way to a pickup of the fare, when a notification 521 appears on a screen of a mobile computing device which the driver uses in connection with a transport arrangement service 10. The human driven vehicle can generate an alert, or otherwise communicate position information as it nears or reaches the meeting location (912).”);

Kemler such that it incorporates Ho’s teaching of and coding the determined first position in the wireless message to define a starting location for a journey with the first transportation vehicle because Ho further teaches that obtaining the user terminal position data can be used to instruct the driver with information on how to drive to the desired meeting location. (see Ho [0118] - [0120])

As per claim 5, Kemler teaches further comprising: associating a destination with the user terminal (Kemler, see at least col 8, lines 45-47 and col 7, lines 51-54 “The client devices can determine position of a client, and the user can be transported to a particular destination location based on a directed address. Therefore, the user terminal can be associated with a destination.”)
Kemler specifically doesn’t disclose and automatically approaching the destination as soon as it is determined that the user terminal is in the first transportation vehicle
However, Ho discloses and automatically approaching the destination as soon as it is determined that the user terminal is in the first transportation vehicle (Ho, see at least [0070] “The user can operate an application on their mobile computing device, in which can link the user and the pick up or drop off location of the user to the transport arrangement system.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Kemler such that it incorporates Ho’s teaching of  automatically approaching the destination as soon as it is determined that the user terminal is in the first transportation vehicle because Ho further teaches that the user terminal can be associated with a destination and that when it is determined that the user is within the Ho Figure 9, element 920 and [0070]). 

As per claims 11, the claim is directed towards a transportation vehicle that has the functionality of claims 1 and 4-5. The cited portion of the references used in the rejection of claim 1 and 4-5 recites where the method is implemented on one or more transportation vehicles, confirming a vehicle to a user, and setting a position as a destination. Therefore; claim 11 is rejected under the same rationale used in the rejection of claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kemler (US Pat. No 9494938).

As per claim 6, Kemler does not explicitly teach wherein the light emitted by the first user terminal is generated by a multiplicity of LEDs which have a linear and/or a non-rectilinear arrangement. 
 	How Kemler, see at least Figure 9, shows where the light is emitted using a smartphone.  It was well known at the time of applicant’s filing that smartphone displays could use active matrix LED or Active matrix LCD or organic light emitting diodes (OLED), which comprise LEDs in a rectilinear configuration.  It would been obvious to use any of the above screen technologies to provide the color information on the user terminal with the predictable results of providing color information.



Claim 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kemler (US Pat. No 9494938), in view of Salter (U.S Pub. No. 20180154822). 

As per claim 8, Kemler teaches receiving a wireless message from a second user terminal by the server (Kemler, see at least Figure 2 and col 6, lines 55-56 “Computing device 110 of vehicle 100 may also receive or transfer information to and from other computing devices.”);
in response to the receipt of the second user terminal, assigning a second transportation vehicle to the second user terminal (Kemler, see at least col 3, lines 52-54 “The request may be sent to a centralized dispatching system which selects or assigns a vehicle to the requesting user.”)
Kemler specifically doesn’t disclose, assigning an item of second color information, which differs from the first color information, to the second user terminal and to the assigned second transportation vehicle
However, Salter discloses assigning an item of second color information, which differs from the first color information, to the second user terminal and to the assigned second transportation vehicle (Salter, see at least [0058] - [0059] “different users of the vehicle 40 may have different preset illumination preferences.”);
and emitting light by the second transportation vehicle and the second user terminal, the identical color of which being defined based on the second color information. (Salter, see at least [0058] - [0059] “determine a new route from meeting location to destination.”)

Kemler such that it incorporates Salter’s teaching of assigning an item of second color information, which differs from the first color information, to the second user terminal and to the assigned second transportation vehicle; and emitting light by the second transportation vehicle and the second user terminal, the identical color of which being defined based on the second color information, because Salter further teaches that different users may have different color information upon a route for a destination.(Salter, [0058]-[0059])

As per claim 9, Kemler teaches comparing a respective item of position information relating to the first user terminal and the second user terminal and, in response to a predefined spatial relationship between the two user terminals (Kemler, see at least Figure 3 and col 7, lines 51-58 “the client computing devices may also include components 228 and 238 for determining the position and orientation of client computing devices 220 and 230. For example, these components may include a GPS receiver to determine the device's latitude, longitude and/or altitude as well as an accelerometer, gyroscope or another direction/speed detection device as described above with regard to positioning system 170.”)
Kemler specifically doesn’t disclose, selecting an item of second color information which has a predefined distance from the first color information.
However, Salter discloses selecting an item of second color information which has a predefined distance from the first color information (Salter, see at least [0041] “In a first example, the light assemblies 64 may include a plurality of light-emitting diodes (LEDs) (e.g., light sources). For example, the light assemblies 64 may include white, amber, red, green and/or 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Kemler such that it incorporates Salter’s teaching of selecting an item of second color information which has a predefined distance from the first color information because Salter further teaches that light assemblies may be independently activated so that a plurality of colors can be achieved (see Salter [0041]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661